Citation Nr: 1244043	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the offset of the appellant's Survival Benefits Plan (SBP) payments against her retroactive Dependent's and Indemnity Compensation (DIC) payments is valid.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to June 1951 and from April 1953 to January 1972.  The Veteran died in April 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a Veteran and is entitled to SBP payments from the Department of Defense and DIC payments from VA.

2.  The appellant is over 57 years of age and has not remarried.


CONCLUSION OF LAW

The offset of the appellant's SBP payments against her retroactive DIC payments is valid.  38 U.S.C.A. §§ 103(d)(2)(B), 1331(e) (West 2002 & Supp. 2012); 38 C.F.R. § 3.658 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory duties to notify and assist claimants who submit claims, those provisions are not applicable here where resolution of the claim is as a matter of law.  Manning v. Principi,16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

The appellant disputes the withholding of $30,264.86 from her DIC compensation due to an offset resulting from SBP payments.

The facts of this case are not in dispute.  The Veteran separated from active service in January 1972.  He and the appellant were married in September 1982 and remained married until his death on April 7, 2005.  The appellant is currently 78 years old, is recognized by VA as the Veteran's surviving spouse, and there is no evidence of record that she has ever remarried.  She began receiving SBP payments from the Department of Defense, effective April 8, 2005.  In March 2010, service connection for the cause of the Veteran's death was granted by VA.  As a result, the appellant has been found to be entitled to monthly DIC payments, effective May 1, 2005.  The appellant's retroactive payment to that effective date was reduced by $30,264.86, which corresponds to the amount of SBP payments she had received from April 8, 2005, until service connection for the cause of the Veteran's death was granted in March 2010.

The appellant does not dispute the amount that was withheld or the reason why it was withheld.  Instead she claims that the withholding itself is contrary to the law.

Offsets in DIC payments are covered by 38 C.F.R. § 3.658 (2012).  That regulation states that, when an award of DIC is made covering a period for which death compensation or benefits under the Federal Employee's Compensation Act (FECA), based on military service, have been paid to the same payee based on the same death, the award of DIC will be made subject to an offset in payment of death compensation or benefits under FECA over the same period.  38 C.F.R. § 3.658 (2012).  The appellant's SBP payments are considered death compensation or benefits under FECA for the purposes of that regulation.  Therefore, the offset of the SBP payments against the appellant's DIC benefits was proper under 38 C.F.R. § 3.658 (2012).

In a July 2010 notice of disagreement, the appellant's representative claimed that this offset was contrary to the law, citing 38 U.S.C.A. § 1331(e) (West 2002 & Supp. 2012) and Sharp v. United States, 580 F.3d 1234 (2009).

38 U.S.C.A. § 1331(e) is a provision of the subchapter of 38 U.S.C. which deals with DIC.  Specifically, 38 U.S.C.A. § 1331(e) states that, in the case of an individual who is eligible for DIC under this section by reason of 38 U.S.C.A. § 103(d)(2)(B) who is also eligible for benefits under another provision of law by reason of such individual's status as the surviving spouse of a veteran, then, notwithstanding any other provision of law, other than 38 U.S.C.A. § 5304(b)(3), no reduction in benefits under such other provision of law shall be made by reason of such individual's eligibility for benefits under this section.  38 U.S.C.A. § 1331(e) (West 2002 & Supp. 2012).  In turn, 38 U.S.C.A. § 103(d)(2)(B) states that remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of DIC benefits to the surviving spouse of the Veteran.  38 U.S.C.A. § 103(d)(2)(B) (West 2002 & Supp. 2012).  38 U.S.C.A. § 5304(b)(3) covers cases in which a single person is the surviving spouse of multiple veterans and is not relevant the claim on appeal.

In Sharp v. United States, 580 F.3d 1234 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically discussed offsets involving surviving spouses of veterans who were eligible for both DIC and SBP.  The Federal Circuit held that the plain language of 38 U.S.C.A. § 1331(e) stated that the appellants were entitled to SPB payment unreduced by the amount of their DIC.  Sharp v. United States, 580 F.3d 1234 (2009).  However, the Board notes that there is a significant distinguishing feature of Sharp which makes its holding inapplicable to the appellant's claim.  In Sharp, all of the appellants were surviving spouses of deceased veterans and military retirees of the United States Armed Forces, each of whom remarried after age 57.  Sharp v. United States, 580 F.3d 1234, 1236-7 (2009).  That distinction is controlling in this case, as the regulation at hand, 38 U.S.C.A. § 1331(e), only applies to individuals who are eligible for DIC by reason of 38 U.S.C.A. § 103(d)(2)(B).  Therefore, that regulation only applies to surviving spouses who have remarried after the age of 57.  The appellant is over the age of 57, but she has not remarried.  Therefore, she is not an individual who is eligible for DIC benefits by reason of 38 U.S.C.A. § 103(d)(2)(B).  38 U.S.C.A. § 103(d)(2)(B) (West 2002 & Supp. 2012).  Therefore, 38 U.S.C.A. § 1331(e) is not applicable to the appellant.  38 U.S.C.A. § 1331(e) (West 2002 & Supp. 2012).

The appellant's representative cites to two specific sections of Sharp as demonstrating that the holding is applicable to the appellant.  First, the Federal Circuit stated that "[b]ecause Sharp's eligibility for SBP is predicated upon her status as the surviving spouse of a veteran, her SBP benefits are protected from offset."  Sharp v. United States, 580 F.3d 1234, 1238 (2009).  Second, the Federal Circuit stated that "we conclude that the plain language of 38. U.S.C. § 1311(e) unambiguously precludes the DIC-SBP offset of 10 U.S.C. § 1450(c)(1)[.]"  However, those quotations do not change the fact that the holding in Sharp is specifically and narrowly confined to the provisions of 38 U.S.C.A. § 1331(e) which, as discussed above, only applies to surviving spouses who have remarried after the age of 57.

In this regard, the Board notes that the Federal Circuit itself explained at some length why its holding was only applicable to that specific subset of surviving spouses.

[T]here are many plausible explanations for Congress' decision to repeal the DIC-SBP offset only for surviving spouses who received DIC by reason of their having remarried after age 57.  Perhaps Congress intended to encourage marriage for older surviving spouses.  Perhaps section 1311(e) simply represents a first step in an effort to eventually enact full repeal.  After all, the servicemember paid for both benefits:  SBP with premiums; DIC with his life.  Perhaps it was recognition that the political process is the art of the possible, and that prudence counseled against making the perfect the enemy of the good.

Sharp v. United States, 580 F.3d 1234, 1239-40 (2009).  

Therefore, the Board finds that 38 U.S.C.A. § 1331(e) is not applicable to the appellant's claim.  The Board is not aware of any other reason why the offset of the appellant's SBP payments against her retroactive DIC payments would be invalid, nor have any other arguments been presented.  The regulations state that awards of DIC payments are generally subject to offset of SBP payments based on the same death over the same period.  38 C.F.R. § 3.658 (2012).  There are no exceptions to that regulation that apply to the appellant.  38 U.S.C.A. § 1331(e) (West 2002 & Supp. 2012).  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final note, the Board wishes to state that it is sympathetic to the appellant's claim and the circumstances surrounding this appeal.  The appellant is the surviving spouse of a very highly decorated Veteran who provided tremendous service to the United States over the course of several decades, at the cost of his own health and well-being.  That same Veteran planned ahead and specifically paid into a program designed to assist his surviving spouse financially after his death.  Due to reasons which are likely based in politics rather than law, Congress has deemed it appropriate for the appellant to be unable to receive both her DIC and SBP benefits in full, for the simple reason that she has not remarried.  Had she remarried prior to filing her claim for DIC benefits, the offset likely would not have occurred.  The Board finds that situation regrettable and disappointing.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.


ORDER

The offset of the appellant's SBP payments against her retroactive DIC payments is valid and the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


